Title: From George Washington to Anthony Whitting, 29 August 1791
From: Washington, George
To: Whitting, Anthony

 

Mr Whiting,
Philadelphia August 29th 1791.

  
In a letter which I wrote to you on friday last, I acknowledged the receipt of yours of the 22d, and informed you that I should again write as on this day, by the Post, who would also be the bearer of the materials for the Bolting Chest.
The latter is accordingly sent, directed to the care of the Post

Master in Alexandria, and hope it will be in time for the Work of Mr Ball.
In my last, I informed you that I approv’d of the Carpenters going on with the house at Dogue run, agreeably to the first plan, as Richards house would do very well for an Overseers house at Muddy hole, where one was much wanting—this I repeat; but in my opinion, before they had got any new scantling for the first mentioned house, they ought to have pulled down

the old one (called Wades) in No. 2 at that place; ascertained how much of those materials could, with propriety be worked into the new, and then, to have compleated what it would lack from the Woods. If this has not been done, that house as has been the fate of all the rest, under similar circumstances, will be lost; as my negros dismantle them as their occasions require, without leave, and without scruple.
If Colo. Mason, or Mr Chichester, gives the person who has applied to be Overlooker of that place, a good character, it will be sufficient; as they are proper judges of the requisites, & will not, I dare say, advance things to serve him that are not warranted by facts. His getting a wife will be no objection, as it will induce him from inclination, to do what he ought to be obliged by articles, to agree to—that is—to be always at home.
The reasons which you have assigned for treading out Wheat at the Ferry, are satisfactory, as they also are for Sowing the grass-seeds in the Mill meadow before the Corn is taken off; for I am clearly in sentiment with you, that it is high time that grass-seeds for Autumn sowing were in the ground. I am much pleased to hear that your Wheat seeding is so near completion; but the acct given of the grounds getting dry again, is much to be lamented, as it happens at a very critical time for most things—especially for Corn.
As Mrs Washington & myself expect to be at Mount Vernon by, or before the end of next month, I request that you would pay particular attention to the Meats, that I may have such as are fat, and proper for the Table while I am at home which will be till the middle of October; when I shall be under a necessity of returning to this City again. By fat meats—I mean Mutton, Lamb, Veal (if there are any calves young enough)—perhaps a small Beef also. I am—Sir Your friend & Servant

Go: Washington

